EXHIBIT 10.2


CONFIDENTIAL INFORMATION (IDENTIFIED BY **) HAS BEEN OMITTED BASED
UPON A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF
THE SECURITIES EXCHANGE ACT OF 1934 AND HAS BEEN SEPARATELY FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION


February 28, 2009


Neal Simco
VP National Accounts
Tyson Foods
2200 Don Tyson Parkway
Springdale, AR 72762


Dear Neal:


As discussed and agreed, contingent on full approval by EPL Quality Assurance,
Tyson Foods will supply to the El Pollo Loco system needs for the products shown
below:


A minimum of ** pounds annually of whole birds, EPL Specification **.  Pricing
will be ** FOB; **  per pound delivered to MBM, Rancho Cucamonga, CA and ** per
pound delivered to MBM, Pleasanton, CA.


As part of this Purchase Agreement, Supplier warrants that the prices for the
items identified herein are not higher than those currently extended to any
other customer for the same or like items in equal or less quantities. If
Supplier reduces its price for such items to any other customer during the term
of this Purchase Agreement, Supplier agrees to correspondingly reduce the price
quoted herein.


El Pollo Loco’s decision to enter into this Purchase Agreement is independent of
any support your firm may or may not choose to provide to the El Pollo Loco
system.


This Purchase Agreement is subject to and incorporates the General Terms and
Conditions of Supply (“T/C”) executed by the parties hereto and currently on
file with El Pollo Loco, Inc. The Purchase Agreement and the T/C collectively
constitute the entire agreement between the parties and supersede all prior or
contemporaneous oral or written agreements.


Terms:  Net 14 Days
Pricing contract period 03/01/09 through 2/28/10


Please sign and return both copies of this letter.  After I have received the
signed copy, I will sign and return a copy for your files.  Signing this letter
acknowledges acceptance of the terms and conditions as presented above.


Neal, thank you for your help and support on this matter and please contact me
with any questions.


/S/ NEAL SIMCO
/S/ GARY CAMPANARO
Neal Simco
Gary Campanaro
Tyson Foods, Inc.
El Pollo Loco, Inc.



cc:  Jennifer Benus, Yvette Johnson/MBM

 
 

--------------------------------------------------------------------------------

 
